20-23177-rdd   Doc 42   Filed 03/04/21 Entered 03/04/21 15:15:03   Main Document
                                     Pg 1 of 6
20-23177-rdd   Doc 42   Filed 03/04/21 Entered 03/04/21 15:15:03   Main Document
                                     Pg 2 of 6
20-23177-rdd   Doc 42   Filed 03/04/21 Entered 03/04/21 15:15:03   Main Document
                                     Pg 3 of 6
20-23177-rdd   Doc 42   Filed 03/04/21 Entered 03/04/21 15:15:03   Main Document
                                     Pg 4 of 6
20-23177-rdd   Doc 42   Filed 03/04/21 Entered 03/04/21 15:15:03   Main Document
                                     Pg 5 of 6
20-23177-rdd   Doc 42   Filed 03/04/21 Entered 03/04/21 15:15:03   Main Document
                                     Pg 6 of 6
